Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a shift register unit used in a gate driving circuit that includes a start unit, a pull-up node control unit, a pull-down node control unit, a gate driving signal output unit, a first capacitor unit, and a pull-up node noise reduction unit connected to a noise reduction control end, a pull-up node and a low level input end, and configured to control the pull-up node to be electrically connected to, or electrically disconnected from, the low level input end under the control of the noise reduction control end. 
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was a shift register including, inter alia, 
a pull-up node control unit connected to the pull-up node, a first clock signal input end and a pull-down node; 
a pull-down node control unit connected to the first clock signal input end, the pull-down node, the start end and the pull-up node; and 
a pull-up node noise reduction unit connected to a noise reduction control end, the pull-up node and the low level input end, and configured to control the pull-up node to be electrically connected to, or electrically disconnected from, the low level input end under the control of the noise reduction control end, of claim 1 (fig. 1).
Gu et al. (US 2018/0122289) teaches a shift register, a driving method, a gate driving circuit and a display device. The shift register comprises a charging circuitry, a reset circuitry, a pull-up circuitry, a pull-down circuitry, a noise reduction circuitry and a pre-reset circuitry, wherein the pre-reset circuitry is coupled to a frame start signal terminal, a third power supply signal terminal, a pull-up node and an output terminal respectively for resetting the pull-up node and the output terminal under control of a frame start signal (fig. 1).  In particular, Gu teaches the use of a start end (STV), pull-up node (PU), pull-down node (PD), gate driving signal output end (OUT), first clock signal (CKB), second clock signal (CK), and first level input end (VGL).  However, Gu does not teach nor suggest the configuration as claimed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628